DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 	Claims 1, 9, and 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Uchino (20090302197) hereafter Unchino.

 	Regarding claim 1, Unchino discloses a lens assembly for a vision system camera having variable focus comprising: a lens body having a variable lens (100) assembly and a fixed optics assembly (32); and a controller (36) that is located within the body, the controller (36) being constructed and arranged to receive a target focal distance from the vision system camera (34), the controller (36) generating a target position of an actuator (114) that controls curvature of 

 	Regarding claim 9, Unchino discloses the lens assembly as set forth in claim 1 wherein the controller is constructed and arranged to receive, from the vision system camera, a firmware update for storage in a memory operatively connected to the controller and located in the lens assembly when a current firmware version in the memory is out-of-date compared to a version stored by the vision system camera (fig. 1 and 4).

 	Regarding claim 14, Unchino discloses the lens assembly as set forth in claim 1 wherein the controller indicates when the lens position has moved to a corrected position (par. [0037]).

 	Claims 1 and 14-18 are rejected under pre-AlA 35 U.S.C. 102b as being anticipated by Havens (20100276493) hereinafter Havens.
 	Regarding claims 1 and 16 Havens discloses a lens assembly for a vision system camera having variable focus comprising: a lens body (210) having a variable lens (142) assembly and a fixed optics assembly (132); and a controller (140) that is located within the body, the controller (140) being constructed and arranged to receive a target focal distance from the vision system 
 	Regarding claim 14, Haven discloses the lens assembly as set forth in claim 1, wherein the controller indicates when the lens position has moved to a corrected position (par. [0035][0038][0050][0089)).
 	Regarding claim 15, Haven discloses the lens assembly as set forth in claim 1, wherein the lens body includes a C- mount base (fig. 6).
 	Regarding claim 17, Haven discloses the method as set forth in claim 16 further comprising signaling when the actuator has successfully moved to the corrected position (par. [0035][0038][0050][0089)).
 	Regarding claim 18, Haven discloses the method as set forth in claim 6 further comprising correcting the target position based upon at least one of (a) a measured temperature of the liquid lens assembly, (b) a spatial orientation of the liquid lens assembly relative to an acting direction of gravity and (c) a stored sensor-to-flange distance tolerance associated with a mount of the lens body (par.[0035][0038][0050][0089).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,712,529 hereafter ‘529. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of ‘529 read on or make obvious claims 1-15 of the instant invention.

 	Regarding claims 2-15, ‘529 discloses the limitations therein (see claims 2-15 of ‘529).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872